Citation Nr: 9902901	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-16 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for memory loss as 
secondary to oxygen deprivation.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from March 1955 to March 1958, 
and from April 1958 to May 1964.


FINDINGS OF FACT

1.  COPD was not shown in service; COPD, first shown years 
after service, is not connected by any competent medical 
evidence to service.

2.  Disability manifested by memory loss was not shown in 
service and is not currently shown. 


CONCLUSIONS OF LAW

1.  The claim for service connection for COPD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for memory loss as 
secondary to oxygen deprivation is not well grounded.  
38 U.S.C.A. § 5107(a).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that because of the prior 
state of the record and the allegations raised by and on 
behalf of the appellant, the Board of Veterans Appeals 
(Board) previously determined in its remand of August 1997 
that further development was warranted to ascertain, if 
feasible, what exposure, if any, the appellant had to 
chemical agents in service.  More specifically, the Board 
requested that the regional office (RO) obtain any relevant 
treatment records in the possession of the veteran since his 
separation from service, and that it make a further effort to 
contact appropriate governmental agencies to confirm exposure 
to chemical agents during service.  In this regard, the Board 
first notes that the veteran did not respond to a written 
request for additional relevant medical records from the RO 
in September 1997.  In addition, specific requests to the 
National Personnel Records Center (NPRC), the United States 
Army Medical Research Institute of Chemical Defense 
(USAMRICD), and the National Archives failed to produce 
confirmation of the veterans exposure to toxic chemicals 
during service.  

Consequently, the Board finds that the ROs efforts were 
responsive to the Boards requests as set forth in its remand 
of August 1997, and that no further remand of this matter for 
further development is warranted.  Segall v. West, 11 Vet. 
App. 268 (1998).  Although the Board notes that its previous 
remand also referred to the scheduling of an examination by a 
specialist in respiratory diseases and that no such 
examination was scheduled by the RO, this examination was to 
be scheduled at the discretion of the RO based on the receipt 
of additional pertinent evidence.  As no such evidence was 
received, the Board finds that any additional Department of 
Veterans Affairs (VA) examination would have continued to be 
based solely on the history of exposure as asserted by the 
veteran.  Moreover, there has been no confirmation of 
exposure to toxic chemicals, and although the veteran 
reported at the June 1995 VA examination that he was exposed 
to a blistering agent during service, neither the veteran 
nor his representative have specifically alleged exposure to 
a mustard gas agent under 38 C.F.R. § 3.316 (1998), or that 
exposure to a mustard gas agent was causally related to the 
subsequent development of COPD and memory loss.  
Consequently, the Board has ultimately found that the 
appellant has not met the initial burden of submitting well-
grounded claims, and that no additional duty to assist the 
appellant in these claims has arisen.  See Pearlman v. West, 
No. 97-825 (U.S. Vet. App. Oct. 7, 1998).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1998).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309, 3.316 (1998).  Each disabling condition 
shown by a veterans service records, or for which he seeks 
service connection, must be considered on the basis of the 
places, types and circumstances of his service as shown by 
service records, the official history of each organization in 
which he served, his medical records and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154 (West 1991).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is [a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a).  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would justify a belief by a fair and impartial individual 
that the claim is plausible. 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was noted during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  Id.  Furthermore, a claim that is not well grounded 
must be denied.

Service records note that the veteran completed a 143 hour 
course on CBR (Chemical, Biological and Radiological) 
warfare training, at the U.S. Army Chemical Corps School in 
August 1962.  A list of subjects covered shows the Chemical 
Warfare segment involved 20 hours of technical aspects.  
There were also 29 hours of the overall course devoted to 
Protection and material and two hours of Medical 
Training and support.  The other subjects related to 
general subjects or biological or radiological training.  The 
detailed subject list does not reflect any description of 
training activities expressly or by implication involving 
direct chamber or field exposure to any chemical agent.

Service medical records are negative for complaints, 
findings, or treatment of either COPD or memory loss as 
secondary to oxygen deprivation.  The veteran was 
hospitalized for an upper respiratory infection in February 
1958, and received treatment for another mild upper 
respiratory infection in February 1959.  In May 1960, an 
entry reflects treatment for a severe common cold and 
pharyngitis.  In November 1962, an entry reflects treatment 
for a flu syndrome.  Thereafter, the April 1964 separation 
examination report indicates a normal clinical evaluation of 
the lungs and chest, and that a chest X-ray was negative.

Private medical records from G. P. Clinic reflect that as of 
early January 1992, the veteran had been on drug therapy for 
tuberculosis (TB) for a period of three weeks.  He was noted 
to be showing improvement with respect to his blood gases.  
It was also noted that he was doing some exercise.  At this 
time, headaches suggestive of low oxygen levels were noted to 
be reduced, and examination of the chest revealed a few 
chronic crackles at both bases.  The assessment was right 
upper lobe TB, underlying severe bolus emphysema, chronic 
hypoxemia, polycythemia secondary to chronic hypoxemia, and 
history of alcohol abuse.  

Medical records from G. P. Clinic reflect that the veteran 
received treatment for COPD from February 1992 to June 1995.  
In February 1992, it was noted that the veteran had been 
hospitalized for six days for right upper lobe pneumonia and 
severe refractory hypoxemia.  At the time of that 
hospitalization, the veteran was noted to have had quite 
significant and underlying COPD.  Large bullae were noted on 
a computed tomography (CT) scan and a right upper lobe 
infiltrate was noted to be most likely due to TB.  Physical 
examination of the chest later that month revealed only a few 
crackles at the bases that were considered to be old and 
chronic.  There were no abnormal sounds heard at the right 
upper lobe.  The diagnostic assessment was right upper lobe 
infiltrate, secondary to microbacterial disease, species not 
identified; severe COPD; hyperoxemia secondary to above; 
history of chronic alcoholism.  In April 1992, the veterans 
wife reported that the veterans mental status had become 
slightly more dull over the past couple of weeks, similar to 
when he was significantly hypoxemic at the peak of his 
illness, a couple of months earlier.  In May 1992, it was 
noted that the veteran experienced continuing symptoms of 
fatigue and intermittent occipital headaches.  

In December 1992, the veterans wife indicated that her 
husband seemed to be more mentally confused, slow to respond, 
and, at times, forgetful, very similar to symptoms 
approximately one year earlier, when his original problems 
were discovered.  At the time of this examination, the 
veteran was noted to still be chronically hypoxemic based on 
a recent rise in his hemoglobin.  

In January 1993, physical examination indicated that the 
veteran was on continuous oxygen, and the assessment included 
severe chronic lung disease with hypoxemia and polycythemia 
believed to be secondary to chronic hypoxia.  Further 
examination in February 1993 revealed that the veteran and 
his wife were increasingly depressed and discouraged 
regarding the veterans condition in that he had good days 
frequently punctuated by days during which he was listless 
and dyspneic with minimal exertion.  

In March 1993, it was noted that the veteran was clearly 
frustrated and disappointed since a year had passed, and 
there was still no understanding as to the underlying cause 
of his disease.  The veteran was noted to be still adamant 
that his first pulmonary symptoms were no more than six 
months prior to his hospitalization when he was grossly 
hypoxemic and had the right upper lobe infiltrate which was 
believed to be due to pulmonary TB.  The assessment included 
severe COPD with hypoxemia on continuous oxygen, and it was 
noted that the veteran should undergo further pulmonary 
consultation.  An entry in April 1993 reflects that a recent 
pulmonary consultation revealed that advanced emphysema was 
the veterans primary problem.  

In January 1994, the veteran was hospitalized at a private 
facility for four days for treatment of an unrelated 
disability.  The hospital discharge summary from H. O. 
Medical Center notes advanced COPD with chronic oxygen 
dependency.

The veteran filed a claim of entitlement to service 
connection for numerous disabilities, including those 
currently on appeal, in March 1995.

Medical records from G. P. Clinic for the period of April to 
June 1995 reflect that in April 1995, the veteran reported no 
recent headaches symptomatic of his current polycythemia.  
June 1995 assessments continued to include severe and 
advanced COPD.

In June 1995, a VA examination was conducted in conjunction 
with an unrelated claim, and the veteran related headaches to 
the early 1960s when he was assigned to Chemical School 
in Alabama while on active duty.  He further reported that at 
that time, he was exposed to various nerve gases and 
blistering agents, and that he was given atropine as an 
antidote.  After he left the military, he continued to 
experience headaches.  Since the onset of his COPD, the 
veteran noted that he had associated polycythemia, and that 
he would develop a headache when his hemoglobin rose above 
17.  The impressions were headaches secondary to chronic 
hypoxia and COPD with family history suggesting alpha-1 
antitrypsin deficiency.

A July 1995 VA examination indicated that the veteran 
reported that he had been on oxygen for the previous three 
years.  He further reported that he had experienced dyspnea 
and headaches since the early 1960s.  The headaches were 
reportedly relieved by phlebotomies which lowered his blood 
count.  He was able to walk approximately 600 yards without 
experiencing shortness of breath on his oxygen, and he would 
experience weakness.  He reported that recent tests were 
negative for TB.  The veteran related that he had smoked one 
pack of cigarettes per day for approximately 20-25 years, but 
had not smoked within the past 20-25 years.  The veteran 
related his breathing problems to chemical warfare 
training in service during the early 1960s, and indicated 
that he had experienced fatigue ever since.  The veteran 
indicated that his father passed away at the age of 64 of 
emphysema.  The veteran gave a history of experiencing 
amnesia after an automobile accident in 1969, which left him 
comatose for 16 days.  

Physical examination showed that the lungs were clear on 
auscultation anterior and posterior, and it was noted that 
the veteran was using oxygen via nasal cannula and an oxygen 
container.  It was also noted that the veteran was being 
followed by Dr. M. at G. P. Clinic for various conditions 
which included severe COPD and chronic hypoxemia.  An earlier 
X-ray study of the chest was noted to have revealed basilar 
scarring, and Dr. M. was noted to have related the veterans 
current occipital headaches to polycythemia.  The impressions 
included advanced COPD, steroid and oxygen dependent, and 
headaches related to polycythemia due to hypoxemia.

An August 1995 rating decision denied entitlement to service 
connection for COPD, and for memory loss as secondary to 
oxygen deprivation.  The veteran filed a notice of 
disagreement (NOD) with this decision in December 1995, and 
the current appeal ensued.

February 1996 correspondence from the veterans private 
physician reports that he had treated the veteran over the 
previous four years for problems related to severe 
emphysema and chronic hypoxemia.  The physician noted a 
history of recurrent headaches that had been present for 
many years, and that the veteran correlated the headaches 
with the level of polycythemia he had which, in turn, was 
directly related to his hypoxic lung disease.

In his April 1996 substantive appeal (VA Form1-9), the 
veteran related that while he was in chemical school, [he] 
had many days of full body testing, where [he] had to take 
[his] mask off in chambers filled with various chemicals.  
He claimed that his service-connected headaches were caused 
by this exposure to chemicals, and the lack of oxygen during 
these tests.  The veteran did not identify the specific 
chemicals to which he was exposed.  He further asserted that 
COPD and memory loss were also caused by this exposure to 
chemicals and oxygen deprivation, and that service connection 
was, therefore, warranted.

During the veterans May 1996 personal hearing, the veteran 
testified that exposure to various toxic chemicals while in 
service caused his service-connected headaches.  (transcript 
(T.) at p. 1).  This exposure also caused his lung 
problems, which, in turn, caused his current memory loss 
(T. at p. 1).  The veteran began using oxygen approximately 
five years earlier (T. at p. 5).  The veteran related that he 
was always forgetful while on active duty (T. at p. 5).  

As a result of an automobile accident in 1969, the veteran 
lost his memory of the two weeks preceding the accident (T. 
at pp. 5-6).  The veteran related that COPD was first 
diagnosed in December 1991 or January 1992 (T. at p. 7).  The 
oxygen the veteran used to treat his COPD also helps with 
the headaches (T. at p. 7).  In the accident in 1969, he 
claimed to have experienced a concussion, internal injuries, 
abrasions, and a hip injury (T. at p. 8).  After the veteran 
was discharged from the hospital, he did not experience 
residuals of the concussion, and he related that he felt 
good (T. at pp. 8-9).  The veteran was employed by the 
railroad at the time of the automobile accident, and after 
his recovery approximately six or seven months later, he quit 
his job with the railroad and opened his own business (T. at 
p. 9).

A June 1996 hearing officers decision continued the denial 
of service connection for COPD, and memory loss as secondary 
to oxygen deprivation.


II.  Analysis

The Board has reviewed all of the evidence of record, and 
again notes initially that neither the veteran nor his 
representative have contended that the veteran was 
specifically exposed to a mustard gas agent during service 
under 38 C.F.R. § 3.316.  Moreover, there has been no 
independent evidence of such exposure.  The Board does not 
find the detailed subject list of CBR training in August 
1962 indicates that the claimant had direct chamber or field 
test exposure to chemical agents.  Consequently, any 
presumptions pertaining to mustard gas exposure are not 
applicable in this case and there is no evidence of record 
specifically in support of a correlation between the 
veterans COPD, memory loss, and mustard gas exposure.

With respect to the claim for service connection for 
disability manifested by memory loss, the evidence does not 
reveal a current diagnosis of disability manifested by memory 
loss and under the case law, it is clear that a fundamental 
element of a well-grounded claim is competent evidence of 
current disability (medical diagnosis).  Rabideau v. 
Derwinski, supra; Brammer v. Derwinski, supra. The Board 
further finds that current disability means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  As the Court has held, the regulatory definition of 
disability is the . . . impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions . . . .  38 C.F.R. § 4.1 (1997); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  Under these 
criteria, disability for VA compensation benefit purposes 
is not shown to be present in this case as to the claim for 
service connection for memory loss.

On the other hand, the Board does note that the veterans 
COPD has been diagnosed post service beginning in 1991 or 
1992.  Thus, the current existence of this disability has 
been established for purposes of well grounding the claim.  
However, the appellant has not submitted any evidence 
specifically linking the veterans COPD to service.  The 
veteran, as a lay party, is competent to provide evidence of 
respiratory manifestations perceptible to a lay party in 
service, or for that matter before or after service.  
Therefore, he can establish the existence of manifestations 
of disease or injury in service with lay evidence for 
purposes of well grounding his claim.  He is not, however, 
competent to link those symptoms to a specific medical 
diagnosis, nor can he establish by his lay evidence, or other 
lay evidence that a specific respiratory disability and its 
various symptoms are related to exposure to a toxic chemical 
in service.  Grottveit, supra.  Accordingly, while a current 
disability is established as to the veterans COPD, there is 
no competent evidence or record to forge a link between that 
diagnosis and service, including any of the veterans 
respiratory manifestations that have been the subject of 
competent lay evidentiary assertions in this case.  In view 
of the lack of any such competent nexus evidence, the claim 
for service connection for COPD is also not well grounded.

Finally, the Board notes that since it has denied service 
connection for COPD, the veterans additional claim for 
service connection for memory loss as secondary to oxygen 
deprivation must also be denied.  More specifically, 
38 C.F.R. § 3.310(a) (1998) provides service connection for 
disability which is proximately due to or the result of a 
service-connected disease or injury, and COPD and/or oxygen 
deprivation are not service-connected disabilities.

As the Board finds that the appellant has not met the initial 
burden of submitting well grounded claims as to entitlement 
to service connection for COPD and memory loss as secondary 
to oxygen deprivation, the appeal must be denied as to these 
claims.  No duty to assist the appellant in these claims has 
arisen.  The ROs merits adjudication of the claim of service 
connection for COPD and memory loss as secondary to oxygen 
deprivation does not constitute prejudicial error.  
Grottveit, 5 Vet. App. at 93; Tirpak, 2 Vet. App. at 611; 
Sanchez v. Derwinski, 2 Vet. App. 330, 333 (error is harmless 
if it does not change the resolution of appellant's claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claims for service connection for COPD and 
memory loss as secondary to oxygen deprivation are well 
grounded, it must be considered whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to respond and, 
if not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this instance, 
the Board does not find such prejudice because the appellant 
has not met the threshold obligation of submitting well-
grounded claims.  Meyer v. Brown, 9 Vet. App. 425 (1996).



ORDER

The claims for service connection for COPD and memory loss as 
secondary to oxygen deprivation are denied as not well 
grounded.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
